DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claim 16 under 35 U.S.C. § 112(b) is withdrawn in view of the amendment filed 21 September 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bird (US 3,116,639).
Regarding claim 10, Bird discloses a measuring tube (tube; fig. 29) for guiding a fluid within a flow meter device which operates according to the vortex measuring 
Regarding claims 13-15, Bird discloses wherein the throttle has a minimum flow cross-sectional area which is not more than one and a half times a minimum flow cross-sectional area in the region of the bluff body (a minimum flow cross-sectional area at the right-side constricted portion of the tube is less than a minimum flow cross-sectional area at obstacle 1, therefore, it is not more than 1.5 times a minimum flow cross-sectional area at obstacle 1; fig. 29); wherein the throttle has a minimum flow cross- sectional area which is not more than one and one-tenth times a minimum flow cross-sectional area in the region of the bluff body (a minimum flow 
Regarding claims 18 and 19, Bird discloses wherein the throttle (right-side constricting portion) is axially spaced from the vortex detector (2) such that an axial distance therebetween is not less than half a diameter of the measuring tube between the vortex detector (2) and the throttle (the distance between vane 2 and the right-side constricting portion of the tube is not less than half a diameter of the tube between vane 2 and the right-side constricting portion; fig. 29); wherein the throttle (right-side constricting portion) is axially spaced from the vortex detector (2) such that an axial distance therebetween is not less than a diameter of the measuring tube between the vortex detector and the throttle (the distance between vane 2 and the right-side constricting portion of the tube is not less than a diameter of the tube between vane 2 and the right-side constricting portion; fig. 29).  
20, Bird discloses a flow meter device which operates according to the vortex measuring principle, the device comprising: a measuring tube (tube; fig. 29) including an inflow-side opening (left-side opening; fig. 29) in an inflow-side end face and an outflow- side opening (right-side opening; fig. 29) in an outflow-side end face between which the measuring tube extends in an axial direction, the measuring tube further comprising: a bluff body (1) disposed within the measuring tube, the bluff body (1) structured and disposed to generate a Karman vortex street with a flow-rate-dependent vortex frequency when a fluid flows through the measuring tube (c. 2, ll. 24-4); at least one vortex detector (2) configured to detect vortexes of the vortex street and to generate vortex-dependent signals (vane 2 with transducer 59 detects vortexes of the vortex street and generates a vortex-dependent signal; c. 16, ll. 9-32); and a throttle (right-side constricted portion of tube; fig. 29) disposed between the vortex detector (2) and the outflow-side end face (right-side opening) and axially spaced apart from the vortex detector (2), which annularly constricts a flow cross-section of the measuring tube (a right-side constricted portion of the tube is disposed between vane 2 and the right-side opening and is axially spaced apart from vane 2, which annularly constricts a flow cross-section of the measuring tube; fig. 29); and an evaluation unit configured to determine a vortex frequency based on the vortex- dependent signals of the vortex detector (2) and to determine a flow rate measurement value as a function of the vortex frequency (c. 21, ll. 6-12).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 3,116,639).
Regarding claims 11 and 12, Bird discloses the invention as set forth above.
Although Bird is silent on the particular ratios of flow resistance of the throttle portion and the flow resistance between the inflow-side of the measuring tube and the vortex detector, Bird teaches that relative velocities of the fluid, and therefore relative flow resistances, are result-effective variables that may be adjusted to reduce cavitation effects (c. 20, l. 56- c. 21, l. 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bird with the desired ratios of flow resistance between different areas of the measuring tube, such as less than 50%, and not less than 95%, to reduce the negative effects of cavitation.
Regarding claims 21-24, Bird discloses a method for measuring the flow rate or the flow speed of a medium with a flow meter device according to the vortex measuring principle, the method comprising: providing a flow meter device comprising: a measuring tube (tube; fig. 29) configured to convey a fluid, the measuring tube including an inflow-side opening (left-side opening; fig. 29) in an inflow-side end face and an outflow- side opening (right-side opening; fig. 29) in an 
Although Bird is silent on the particular ratios of static pressures of parts of the measuring tube, Bird teaches that relative velocities of the fluid, and therefore relative static pressures and vapor pressures, are result-effective variables that may be adjusted to reduce cavitation effects (c. 20, l. 56- c. 21, l. 6).
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 3,116,639) in view of Eriksson et al. (US 10,175,075 B2).
Regarding claim 16, Bird discloses the invention as set forth above.
Bird is silent on the diameter transition being a step transition.
Eriksson et al., herein Eriksson, teaches a measuring tube (fig. 1) that has a first diameter (upstream of throat 8) and a throttle (8) has a second diameter, which is smaller than the first diameter (a diameter of throat 8 is smaller than a diameter upstream of throat 8); wherein a diameter transition between the first diameter and the second diameter (8) is configured as a step transition (throat 8 is a step transition; fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bird with a step transition as taught in Eriksson to provide a flowmeter achieving a required resonance while maintaining a desired pressure drop and turbulence (Eriksson, c. 6, ll. 23-25 and 29-33).  

Response to Arguments
Applicant's arguments filed 21 September 2021 have been fully considered but they are not persuasive.
Applicant argues that “Unlike Bird, Applicant’s claimed devices include a throttle as a further flow restriction in the cross-section in a measuring tube.” Response, p. 8. However, as set forth in the previous Office action and in the rejection above, Bird discloses a right-side constricted portion of tube 29, which has a smaller diameter than a center portion of tube 29 and is a throttle (fig. 29).
Applicant further argues that “while the Venturi arrangement taught by Bird conserves energy by converting dynamic pressure to static pressure and back to dynamic pressure, the Applicant’s claimed device and flow meter dissipate energy by means of the throttle at the downstream end of the measuring tube.” Response, p. 9. However, even if Applicant were correct about the conservation of energy of Bird, Applicant’s claim language does not require any degree of energy conservation or dissipation. Bird discloses a throttle (right-side constricted area of tube; fig. 29) disposed between the vortex detector (2) and the outflow-side end face (right-side opening) and axially spaced apart from the vortex detector (2), which annularly constricts a flow cross-section of the measuring tube (a right-side constricted portion of the tube is disposed between vane 2 and the right-side opening and is axially spaced apart from vane 2, which annularly constricts a flow cross-section of the measuring tube; fig. 29), as recited in independent claims 10, 20, and 21. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852